107 F.3d 861
Matthew Dixv.Gregory R. White, Superintendent at S.C.I. Pittsburgh, HarryS. Callithen, Deputy Supt. of Facility Management atS.C.I.P., Mary Jane DeGore, Unit Manager of (North Block) atS.C.I. Pittsburgh, Martin F. Horn, Commissioner ofPennsylvania Department of Correction, Robert S. Bitner,Chairman-Central Office Review Committee (CORC), Nicholas P.Muller, Chairman of Pennsylvania Board of Probation & Parole(PBPP), Gary R. Lucht, Panel
NO. 96-3561
United States Court of Appeals,Third Circuit.
Feb 14, 1997

Appeal From:  W.D.Pa. ,No.95cv01472 ,
Lancaster, J.


1
Affirmed.